Title: From George Washington to Colonel William Malcom, 23 October 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters Fredericksbg 23d October 1778
          
          I recd yours of the 14th inst. inclosing the weekly Return and an Account of two wounded Officers. The application must be to the Director General Docr Shippen. I am told there has been a Resolve of Congress passed for making provision in such cases, but I have never seen it.
          Inclosed you have an order upon the Cloathier at Fishkill for Blankets and Cloathing for the persons you describe. The Cloathing for the Tory prisoners and for the Deserters may be of that which is turned into the Stores by the troops who draw new Uniforms. When any of these people have worked out their times, they may leave the Blankets for the next comers. I am Sir Yr most obt Servt.
        